                                                             IT IS ORDERED
                                                            Date Entered on Docket: January 3, 2019




                                                            ________________________________
                                                            The Honorable Robert H Jacobvitz
                                                            United States Bankruptcy Judge

______________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

  In Re:

           Susan L. Granger Lewis,

                  Debtor(s).                                   Bk No. 12-10413-j7

                      ORDER APPROVING DEBTOR’S MOTION
                  TO COMPEL TRUSTEE TO ABANDON THE ESTATE’S
               INTEREST IN DEBTOR’S MEDICAL MALPRACTICE CLAIM(S)


           THIS MATTER came before the Court upon the motion by the Debtor to compel

  abandonment of the bankruptcy estate’s interest in the Debtor’s medical malpractice claim(s)

  pursuant to 11 U.S.C. §554(b) and the Debtor represents that the motion was filed on November

  14, 2018 that notice of the motion was sent to the Trustee and all parties required to receive

  notice pursuant to Bankruptcy Rule 9014; that the deadline to object was December 10, 2018;

  that no objections to the motion were filed; that the bankruptcy estate has received sufficient

  funds from the Debtor’s malpractice claim to pay all creditors in full with interest and the Court

  finds the motion well taken.




   Case 12-10413-j7       Doc 78     Filed 01/03/19     Entered 01/03/19 10:03:02 Page 1 of 2
       IT IS THEREFORE ORDERED that the bankruptcy estate’s interest in the Debtor’s

medical malpractice claim as evidenced in the matter of Susan Granger-Lewis vs. Lovelace

Health Systems, Inc., d/b/a Lovelace Medical Center, d/b/a Lovelace Downtown Hospital and

d/b/a Lovelace Medical Group, New Mexico Heart Institute, P.A., Esteban Henao, M.D., ABQ

Health Partners, LLC and Albuquerque New Mexico Physicians, LLC (Albuquerque Emergency

Physicians, LLC), D-1314-CV-2013-01183 in the Thirteenth Judicial District Court, Valencia

County, State of New Mexico be and is hereby abandoned and the bankruptcy estate has no

further interest in said claim and/or any litigation in regard to same.


                                       ### END OF ORDER ###




Respectfully submitted:
s/ submitted by e-mail
Diane Webb
Attorney for Debtors
P.O. Box 30456
Albuquerque, NM 87190-0456
505-243-0600
Fax: 505-242-7140

Copy To:

Phillip J. Montoya
1122 Central Ave. SW, Suite 3
Albuquerque, NM 87102
Chapter 7 Trustee

Bonnie Bassan
Askew & Mazel, LLC
1122 Central Ave. SW, Suite 1
Albuquerque, NM 87102
(505) 433-3097
Attorney for Chapter 7 Trustee




 Case 12-10413-j7        Doc 78     Filed 01/03/19     Entered 01/03/19 10:03:02 Page 2 of 2
